Citation Nr: 0205199	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a March 1999 decision, the Board 
denied entitlement to service connection for diabetes 
mellitus.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a June 2000 decision, 
the Court vacated the Board's March 1999 decision and 
remanded the matter back to the Board.  In a January 2001 
decision, the Board remanded this matter to the RO for 
additional development of the record. 

The Board notes that in September 2000, the veteran submitted 
a statement seeking entitlement to an increased rating for 
his service-connected disabilities and entitlement to 
individual unemployability benefits.  A February 2001 VA 
examination report addresses the issue of unemployability; 
however, it does not appear from the claims file that the RO 
has addressed these issues in a rating action.  Thus, these 
matters are referred to the RO for appropriate action.  


FINDING OF FACT

Diabetes mellitus was not manifested during the veteran's 
active military service or within one year of his discharge 
from such service, nor is diabetes mellitus otherwise related 
to the veteran's active military service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's active military service, nor may diabetes mellitus 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private medical statements.  In a March 2001 
letter to the veteran, the RO notified him of the enactment 
of the VCAA and of what evidence was necessary to support his 
claim.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records reflect that upon pre-induction 
examination dated in December 1965, the veteran's systems 
were clinically evaluated as normal with the exception of a 
suspected convulsive disorder.  A urinalysis was noted as 
negative for sugar and albumin.  The veteran's weight was 
noted as 167 pounds.  In his December 1965 report of medical 
history, the veteran reported previously experiencing swollen 
or painful joints, mumps, frequent or severe headaches, 
dizziness or fainting spells, eye trouble, cramps in the 
legs, drug serum or medicine reactions, epilepsy or fits, 
frequent trouble sleeping, lameness, nervous trouble, and 
recent loss of weight.  He also reported a previous epileptic 
seizure.  The veteran's headaches were noted to be of 
undetermined etiology and his vertigo and syncope were noted 
as on alleged seizure.  It was noted the veteran had recently 
lost 25 pounds.  

Relevant service clinical records reflect the veteran 
reported a headache, dizziness and shortness of breath in 
October 1966.  The veteran reported feeling anxious and short 
of breath for the past two to three years.  An 
electroencephalogram study and a neurological examination 
were noted as normal.  An impression of hyperventilation 
attacks and tension headaches was noted.  The veteran was 
also treated in October 1966 for lesions on his right heel.  
The veteran was given cold medication in November 1966 and 
Benadryl in February 1967.  The veteran complained of chest 
pains in January 1967.  At that time the veteran reported a 
10-pound weight loss in the last two weeks.  A radiographic 
study of the chest and lungs was normal.  The report notes 
the veteran weighed 185 pounds.  A February 1967 clinical 
record reflects the veteran was much better on a particular 
medication, but still with occasional chest pain.  The 
veteran was treated in February 1967 for a small laceration 
to the forehead.  The veteran was also treated for a sore 
throat in February 1967.  The veteran was receiving physical 
therapy treatment for his right knee in April and May 1967.  
He underwent an arthrotomy of the right knee in October 1967.  
The veteran was treated for a head and chest cold in January 
1968, and a sore throat in February 1968.  The veteran was 
diagnosed with an acute upper respiratory infection in 
February 1968.  Continued treatment relevant to the right 
knee is noted in April 1968.  

Upon VA examination in December 1968 in connection with a 
right knee disorder, no complaints relevant to diabetes 
mellitus were reported by the veteran and no relevant 
diagnosis was noted by the examiner.  It was reported that he 
weighed 195 pounds at that time and that his maximum weight 
over the past year had been 190 pounds.  Urinalysis and blood 
tests were not accomplished.  

In a July 1976 statement, Dr. Henry Smith stated that he had 
treated the veteran since 1970.  Dr. Smith noted that the 
veteran had complained of occasional headaches, weakness, and 
shortness of breath with exercise.  A routine physical 
examination was completed and the veteran's blood count and 
urinalysis were negative at that time.  Dr. Smith reported 
that he saw the veteran again in June 1972 with similar 
complaints and a urinalysis was again negative.  A September 
1972 urinalysis was positive for sugar and a two-hour post 
prandial blood sugar study revealed positive findings.  Dr. 
Smith noted that in reviewing the veteran's army records of 
1966, his symptoms at that time were similar to those that 
the veteran presented to him.  He also noted that there was 
no evidence of a urinalysis or blood sugar study having been 
done in the records he reviewed.  Dr. Smith opined that it 
was certainly conceivable that at that time the veteran had 
diabetes.  

Relevant VA treatment records dated from 1976 to 1979 
demonstrate treatment for diabetes mellitus.  A December 1976 
clinical record notes the veteran reported being in good 
health until 1966 when he developed polyuria, polyphagia, 
polydipsia, fatigue, and headaches.  He reported being seen 
by military physicians six times with no diagnostic tests 
performed.  

Relevant VA treatment records dated in 1992 reflect continued 
treatment for adult onset diabetes mellitus and diabetic 
retinopathy.  

An August 1994 statement from Dr. Michael Carnahan, a private 
physician, reflects that he is a board certified family 
practice physician licensed since 1989.  He noted that he had 
reviewed the military medical records of the veteran dated 
from 1966 to 1968.  Dr. Carnahan noted the veteran currently 
suffered from end stage diabetic retinopathy and was 
currently legally blind.  He also noted that during his time 
in the military from 1966 to 1968, the veteran reported a 40-
pound weight loss, symptoms of polyuria, and polydypsia as 
well as general malaise and headaches.  Dr. Carnahan noted 
the records were very substandard as they did not record 
vital statistics or appropriate laboratory data.  He noted 
the veteran reported that he became so frustrated with his 
medical care during the military that he discontinued 
presenting to the medical department because he felt that he 
was not receiving adequate investigation of his problems.  
Dr. Carnahan opined that given the veteran's complaints 
during the period from 1966 to 1968, it was not only 
conceivable but very likely that he was suffering from 
symptoms related to onset of diabetes mellitus.  He opined 
that had appropriate testing been done at that time, the 
treating physicians would very likely have uncovered and 
began treatment for this serious medical condition.  

An October 1994 VA medical opinion reflects that the claims 
folder had been reviewed.  The VA examiner noted that the 
service medical records had no documentation of diabetes 
mellitus or symptoms suggestive of this problem.  She opined 
that any speculation that this condition existed during 
service and was not documented is indeed speculation only.  
She further opined that service connection for diabetes 
mellitus should be denied.  

Relevant VA treatment records dated from 1994 to 1995 reflect 
continued treatment for diabetes mellitus and diabetic 
retinopathy.  Private treatment records dated from 1994 to 
1995 also reflect continued treatment related to diabetes 
mellitus.  

Private medical statements dated in May and June 1999 reflect 
the veteran was legally blind, dependent on insulin, and 
suffering from diabetes mellitus with severe end-organ 
complications.  

Relevant private treatment records dated from 1999 to 2000 
reflect continued treatment related to diabetes mellitus.  

Upon VA examination dated in April 2001, the examiner noted 
that the claims folder and medical records were available and 
had been reviewed in detail.  The veteran reported being 
initially diagnosed with diabetes mellitus in 1972.  The 
examiner noted an impression of diabetes mellitus type I with 
legal blindness caused by diabetic retinopathy, minimal 
coronary artery disease, no vascular compromise visible 
clinically, mild renal insufficiency, and peripheral 
neuropathy.  The examiner opined that after examining the 
claims folder, it was her opinion that it was not likely that 
diabetes mellitus was first manifested during the veteran's 
active service or within one year of his discharge from 
service.  The VA examiner noted that in reviewing all the 
records available in the claims folder, there was no evidence 
of elevated blood sugars or any glucose in the urine.  There 
was one set of records dated in October 1966 describing 
symptoms of anxiety, shortness of breath, and syncopal 
episodes.  She noted that those symptoms could be caused by a 
variety of illnesses, not only diabetes mellitus.  The VA 
examiner also noted that there was a record of the veteran 
weighing 167 pounds in December 1965 and 185 pounds in 
January 1967, so there did not seem to be any evidence of 
weight loss while in service.  The VA examiner noted that the 
statements of Dr. Smith and Dr. Carnahan were reviewed.  The 
VA examiner stated that she did not agree with those opinions 
because there was no evidence in the claims folder indicating 
elevated blood glucose, symptoms of weight loss, polydypsia, 
polyuria, or polyphagia which were symptoms of diabetes 
mellitus.  The VA examiner also noted that Dr. Smith 
mentioned that the blood glucose and urinalysis findings were 
normal during the first two visits at which time the veteran 
had symptoms similar to those in service.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Certain chronic disabilities, such as diabetes mellitus, will 
be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all evidence is assembled, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Following a thorough and complete review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus.  The veteran's 
service medical records reflect that he reported experiencing 
frequent headaches, dizziness or fainting spells, loss of 
weight, nervous trouble, sleep difficulties, and shortness of 
breath prior to his entry into active service.  Service 
medical records reflect one report of headache, dizziness, 
and shortness of breath during active service in October 
1966.  The remainder of the service medical records, which 
reflect treatment for various complaints through April 1968, 
are silent for any complaints, treatment, or diagnoses 
related to diabetes mellitus.  The Board also notes that the 
veteran's urinalysis was negative for sugar at his December 
1965 pre-induction examination.  

Furthermore, post-service private treatment records 
demonstrate that although the veteran complained of 
occasional headaches, weakness, and shortness of breath with 
exercise in 1970, the veteran's blood test and urinalysis 
were negative.  Dr. Smith reported that he saw the veteran 
again in June 1972 with similar complaints and a urinalysis 
was again negative.  Diabetes mellitus was not diagnosed 
until September 1972 when a urinalysis and post prandial 
blood sugar study revealed positive findings.  The Board 
recognizes that Dr. Smith opined that it was conceivable that 
the veteran had diabetes during service because the veteran's 
symptoms in 1966 were similar to those presented in 1970 and 
1972.  However, the Board finds Dr. Smith's statement that 
diabetes mellitus during service was "conceivable" to be 
too speculative to support a finding of entitlement to 
service connection.  Service connection may not be predicated 
on a resort to speculation or remote possibility.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  Furthermore, Dr. Smith 
provided no rationale for his opinion in light of the 
negative urinalysis in December 1965 or the negative 
urinalysis and blood work performed in 1970 and June 1972.

The Board also recognizes the August 1994 statement of Dr. 
Carnahan, which states that it was very likely that the 
veteran was suffering from symptoms related to the onset of 
diabetes mellitus during the period from 1966 to 1968.  He 
opined that had the appropriate testing been done during 
service, treating physicians would have likely uncovered the 
veteran's medical condition.  However, Dr. Carnahan does not 
offer any rationale for his opinion in light of the negative 
urinalysis upon pre-induction examination in December 1965 or 
the negative urinalysis and blood tests performed post-
service by Dr. Smith in 1970 and June 1972.  The medical 
evidence establishes that the tests, which Dr. Carnahan 
opined should have been performed in service and would 
probably have resulted in a finding of diabetes mellitus, 
were performed after service in 1970 and June 1972 and 
resulted in negative findings.  However, the opinion of Dr. 
Carnahan does not offer an explanation for his opinion in 
light of the 1970 or June 1972 findings.  

Furthermore, Dr. Carnahan's opinion is based at least in part 
on the veteran's statements that he had experienced symptoms 
of polyuria and polydypsia during service.  Unfortunately, 
the veteran's assertions in this regard are not supported by 
the service medical records which are silent for any 
complaints related to symptoms of polyuria and/or polydypsia.  
The veteran's statements made a number of years after the 
fact and in connection with a claim for benefits are of 
diminished probative value in view of the lack of any 
references to such complaints in any of the numerous 
contemporaneous service medical records.  Furthermore, the 
December 1968 VA examination report is silent for any 
complaints related to polyuria or polydypsia and Dr. Smith 
noted no such symptoms reported by the veteran in 1970 or 
1972.  

The Board recognizes at this point that although the veteran 
(as a layperson) is not competent to diagnose or determine 
the etiology of a disability,  he is nevertheless competent 
to testify as to his symptomatology.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, the fact that 
neither the detailed service medical records nor the records 
of treatment by Dr. Smith in 1970 and 1972 document any 
complaints of polyuria or polydypsia raises some question as 
to the credibility of the veteran's later assertions that 
these symptoms were present during service.  If the veteran 
had in fact been experiencing these symptoms, then the Board 
believes it reasonable to assume that he would have reported 
such symptoms to service medical personnel during service and 
to Dr. Smith in 1970 and 1972.

Additionally, although the veteran has reported that he 
discontinued presenting to the medical department during 
service because he felt he was not receiving an adequate 
investigation of his problems, the service medical records 
reflect that the veteran continued to seek medical treatment 
for various complaints, including sore throats, head colds, 
chest pain, respiratory infection, and a knee disability, 
during his entire period of active service from 1966 through 
1968.  This also tends to detract from the veteran's 
credibility as to symptoms suffered during service. 

The Board finds the medical opinion of the April 2001 VA 
examiner to be most persuasive in this matter.  The April 
2001 VA examiner opined that after reviewing the claims 
folder, it was her opinion that it was not likely that 
diabetes mellitus first manifested during the veteran's 
active service or within one year of his discharge from 
service.  The VA examiner noted that there was no evidence of 
sugar in the urine during service and that the veteran's 
complaints of anxiety, shortness of breath, and syncopal 
episodes in October 1966 could be caused by a variety of 
illnesses, not just diabetes mellitus.  The April 2001 VA 
examiner also noted that she did not agree with the opinions 
of Dr. Smith or Dr. Carnahan because there was no evidence of 
symptoms of diabetes mellitus such as elevated blood glucose, 
polydypsia, polyuria, or polyphagia during service.  She also 
noted that the veteran's blood glucose and urinalysis were 
noted as normal on the veteran's first two visits to Dr. 
Smith even though he had symptoms similar to those reported 
during service.  Thus, the April 2001 VA examiner considered 
the negative tests results in 1970 and 1972 in forming her 
opinion as well as the remainder of the evidence in the 
claims folder.  As previously noted, Dr. Carnahan's opinion 
does not address the results of the tests performed by Dr. 
Smith in 1970 or June 1972, or the lack of reported 
symptomatology on VA examination in December 1968.  Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court 
has found that it is appropriate for the Board to consider a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  For these reasons, the Board 
considers the opinion of Dr. Carnahan to be of less weight 
and credibility than that of the April 2001 VA examiner.  

Finally, the Board recognizes that regulations provide that a 
veteran who, during active service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an 
herbicide agent (such as Agent Orange) during active 
military, naval, or air service, various diseases, including 
Type II diabetes, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  However, a review 
of the veteran's Department of Defense Form 214 indicates 
that he had no foreign or sea service during his period of 
active duty.  Furthermore, neither the veteran nor his 
representative has alleged that he served in Vietnam or that 
he was exposed to herbicide agents.  The Board therefore 
concludes that there is no basis for finding that the veteran 
is entitled to presumptive service connection based on 
herbicide exposure.  

After reviewing the totality of the evidence of record, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for diabetes 
mellitus.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

